                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   J.A.,                            1:18-cv-09580-NLH-KMW
   individually and on behalf of
   J.A., a minor child, and on      OPINION
   behalf of all others
   similarly situated,

                Plaintiffs,

        v.

   MONROE TOWNSHIP BOARD OF
   EDUCATION, NEW JERSEY
   DEPARTMENT OF EDUCATION,
   LAMONT REPOLLET
   Acting Commissioner of
   Education, NEW JERSEY OFFICE
   OF ADMINISTRATIVE LAW,
   JEFFREY R WILSON
   Administrative Law Judge,

                Defendants.


APPEARANCES:

ROBERT CRAIG THURSTON
THURSTON LAW OFFICES LLC
100 SPRINGDALE ROAD A3
PMB 287
CHERRY HILL, NJ 08003

     On behalf of Plaintiffs

WILLIAM S. DONIO
COOPER LEVENSON, P.A.
1125 ATLANTIC AVENUE, THIRD FLOOR
ATLANTIC CITY, NJ 08401-4891

     On behalf of Defendant Monroe Township Board of Education

CAROLINE GENETT JONES
LAUREN AMY JENSEN
STATE OF NEW JERSEY
OFFICE OF THE ATTORNEY GENERAL
25 MARKET STREET
P.O. BOX 112
TRENTON, NJ 08625

     On behalf of Defendants New Jersey Department of Education,
     Lamont Repollet, New Jersey Office Of Administrative Law,
     and Jeffrey R. Wilson

HILLMAN, District Judge

     J.A. is 11-years old and disabled.   The primary diagnosis

is autism with other secondary diagnoses.   She is eligible for

special education and related services under the Individuals

with Disabilities Education Act (“IDEA”), 20 U.S.C. §

1415(i)(3)(A), and protection under Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794 (“§ 504”); the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”); New

Jersey’s Special Education Law, N.J.S.A. 18A:46-1 et seq.; and

the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et

seq. (“NJLAD”).   J.A. lives with her parents, J.A. and J.A., in

Gloucester County, New Jersey.

     On May 3, 3016, an individualized education program (“IEP”)

was implemented for her at Oak Knoll Elementary School in the

Monroe Township Board of Education (“MTBOE”) school district.

The IEP was amended on May 9, 2017 for the following year.

J.A.’s parents were dissatisfied with how MTBOE handled the May

3, 2016 IEP, and they were further dissatisfied with the May 9,

2017 IEP.   As a result, on May 24, 2017, the J.A. family filed a


                                 2
Request for Due Process Hearing with the New Jersey Department

of Education (“NJDOE”) Office of Special Education Programs

(“OSEP”).   See J.A. and J.A. o/b/o J.A. v. Monroe Township BOE,

OAL Docket No. EDS 08588-17.

     The IDEA guarantees that every child with a disability

receive a free appropriate public education (“FAPE”) from her

public school if that school receives federal funding. 20 U.S.C.

§ 1412(a)(1)(A); 34 CFR § 300.101(a).   One of the IDEA’s

procedural safeguards guaranteed to children with disabilities

and their parents is “[a]n opportunity for any party to present

a [due process] complaint with respect to any matter relating to

the identification, evaluation, or educational placement of the

child, or the provision of a free appropriate public education

to such child.”    20 U.S.C. § 1415(b)(6).

     From the date of filing the due process complaint, the

parties have thirty days within which to settle or otherwise

resolve the dispute.    20 U.S.C. § 1415(f)(1)(B)(ii); 34 C.F.R. §

300.510(a)(1).    This so-called “resolution period” totals 30

days, and if the case is not resolved, it proceeds to a hearing.

20 U.S.C. § 1415(f)(1)(B)(ii).    The parties must exchange and

disclose documents they intend to introduce at the hearing “not

less than 5 business days prior to a hearing” (“5-day exchange

rule”).   20 U.S.C. § 1415(f)(2)(A); 34 C.F.R. § 300.512(b)(1).

Thereafter, if no adjournments are sought and granted, a final

                                  3
decision must be rendered within 45 days after the end of the

30-day resolution period (“45 Day Rule”).    34 C.F.R. §

300.515(a).   The New Jersey DOE OSEP provides an essentially

identical procedure.    See N.J.A.C. 6A:14, et seq.

     Violations of these procedural safeguards constitute a

denial of FAPE if they have: (1) impeded the child’s right to a

FAPE; (2) significantly impeded the parents’ opportunity to

participate in the decision-making process regarding the

provision of FAPE to the child; or (3) caused a deprivation of

educational benefits.    G.N. v. Board of Educ. of Tp. of

Livingston, 309 F. App’x 542, 546 (3d Cir. 2009) (citing

Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S.

516 (2007) (citing 20 U.S.C. § 1415(f)(3)(E)(i) & (ii))).

     Plaintiffs claim that the state Defendants have violated

the 45 Day Rule in their individual situation because as of the

date they filed their complaint in this Court – May 23, 2018 -

their administrative case was still pending, and they would not

have another hearing before the ALJ until June 11, 2018, which

was 383 days from the end of the resolution period and well

beyond the 45 Day Rule.    In addition, or as an adjunct, to their

individual case, Plaintiffs have advanced a putative class

action pursuant to Federal Civil Procedure Rule 23 for alleged

systemic due process violations arising from the way New Jersey

adjudicates FAPE disputes between families and local schools.

                                  4
More specifically, the class claims are asserted “on behalf of

themselves and all persons who filed Requests for Due Process

Hearings (‘DP Complaints’) for violations of special education

laws with the NJDOE during the period January 1, 2011 through

March 23, 2018 and who, after the case was transferred to the

OAL, did not receive a decision within 45 days.”   Plaintiffs

also advance class action claims against the state Defendants

alleging that NJDOE’s use of the OAL as the adjudicative body to

resolve special education disputes is systemically flawed

because assigned ALJs lack training, knowledge, and

jurisdiction.    (Counts One through Four.)

     Plaintiffs’ individual claims focus on the May 2017 Due

Process Complaint, claiming that J.A. has been denied a FAPE in

violation of the IDEA, Rehabilitation Act, ADA, and NJLAD.    They

seek judicial review of the ALJ’s denial of their Motion to

Amend their Request for a Due Process Hearing, Motion for

Independent Educational Evaluations (“IEEs”), and Motion to

Strike. 1   (Counts Five through Eleven.)

     When Plaintiffs filed their complaint here, their Due

Process Complaint before the OAL was still pending.   On October

10, 2018, Plaintiffs filed a second action in this Court, Civil


1 The Court has subject matter jurisdiction over the action
pursuant to 28 U.S.C. § 1331, 20 U.S.C. § 1415(i)(3)(A), 9
U.S.C. § 794 et seq., 42 U.S.C. § 12101 et seq., and 28 U.S.C. §
1367.
                                  5
Action 18-14838, regarding a subsequent decision by the ALJ

regarding their May 2017 Due Process Complaint and another

consolidated Due Process Complaint.   See J.A. and J.A. o/b/o

J.A. v. Monroe Township BOE, OAL Docket Nos. EDS 08588-17 and

EDS 11524-18.   In the second case, Plaintiffs appeal the ALJ’s

October 2, 2018 Order denying their Motion to Preclude Evidence

based on MTBOE’s alleged violation of the “5 Day Exchange Rule”

in contravention of the IDEA and the NJAC. 2


     2In their second action, Civil Action 18-14838, Plaintiffs
contend that the consolidated Due Process Complaint was set for
a hearing before the ALJ on October 1, 2018. Five business days
prior to the October 1, 2018 hearing date was September 24,
2018, but Plaintiffs did not receive MTBOE’s exhibit and witness
list until September 25, 2018, a day late. Plaintiffs filed a
Motion to Preclude Evidence on September 24, 2018. MTBOE did
not file a written opposition. On October 1, 2018, the ALJ held
oral argument on the motion. The ALJ denied Plaintiffs’ motion,
and granted their Motion to Stay Proceedings Pending
Interlocutory Appeal. The ALJ adjourned the future hearing
dates on Plaintiffs’ consolidated Due Process Complaint set for
October 5, 2018 and October 15, 2018. The ALJ did not adjourn
the October 29, 2018 hearing date in the event Plaintiffs’
interlocutory appeal would be resolved by then. Plaintiffs
claim that the ALJ’s resolution of their Motion to Preclude
Evidence denied J.A. a FAPE in violation of the IDEA. They do
not assert a putative class action in their second case.

     MTBOE filed its answer to Plaintiffs’ second action on
December 26, 2018. (18-14838, Docket No. 5.) Neither
Plaintiffs nor Defendants have filed the appropriate application
or motion so that Plaintiffs’ challenge to the ALJ’s decision on
the 5-day exchange rule violation can be considered by the
Court. Without any indication from the parties otherwise, the
Court assumes that the October 29, 2018 hearing was not held,
and Plaintiffs’ consolidated Due Process Complaint remains
pending but in suspension in the OAL. The Court also notes that
the ALJ’s “permission” for Plaintiffs to appeal his ruling in
this Court is without legal force. See Komninos by Komninos v.
                                 6
     Currently pending before the Court are Defendants’ motions

to dismiss Plaintiffs’ complaint.    Defendants argue, among other

points, that because of the ongoing nature of Plaintiffs’ Due

Process Complaint in the administrative forum, Plaintiffs’

claims should be dismissed for failure to exhaust administrative

remedies.   Also pending is Plaintiffs’ motion to file an amended

complaint in order to add additional named plaintiffs as class

representatives.

     Plaintiffs have asserted two different cases in one – a

putative class action against the state Defendants for alleged

systemic problems with compliance with the 45 Day Rule and a

challenge to hearing officer qualifications, coupled and

intertwined with an individual appeal of J.A.’s personal due

process complaints regarding her claim against MTBOE that she

has been denied FAPE.   In the view of this Court, the two cannot

proceed together.




Upper Saddle River Bd. of Educ., 13 F.3d 775, 778 n.1 (3d Cir.
1994) (“Although plaintiffs have styled the complaint in part
as an appeal from the ALJ's order, we do not consider that a
basis for district court jurisdiction. Section 1415(e) does not
grant a court authority to review an ALJ's decision before the
administrative process has been completed. From the standpoint
of federal jurisdiction, therefore, the ALJ's order is
interlocutory and his characterization of his order as ‘final’
is irrelevant.”). Moreover, as discussed more fully infra, the
very notion of an interlocutory appeal from the administrative
process to a federal district court is directly contrary to the
strong presumption of administrative exhaustion before judicial
review.
                                 7
     With regard to Plaintiffs’ individual claims, Plaintiffs’

continuation of the May 2017 Due Process Complaint after filing

suit here, as well as the filing of a second Due Process

Complaint and proceeding with a consolidated Due Process

Complaint before the OAL, warrants the dismissal of Plaintiffs’

individual claims.    Those claims, which necessarily turn on the

individual and unique circumstances of J.A.’s due process

complaints, are plainly unexhausted and must be dismissed.    In

contrast, Plaintiffs’ claims of systematic failure fall within a

clear exception to the exhaustion requirement and will be

allowed to proceed in this Court under the parameters discussed

below.

     Generally, “‘a plaintiff who seeks relief available under

the IDEA must exhaust his administrative remedies before filing

a lawsuit.’”    M.M. v. Paterson Board of Education, 736 F. App’x

317, 319–20 (3d Cir. 2018) (quoting Honig v. Doe, 484 U.S. 305,

327 (1988); Wellman v. Butler Area Sch. Dist., 877 F.3d 125, 131

(3d Cir. 2017); D.E. v. Cent. Dauphin Sch. Dist., 765 F.3d 260,

275 (3d Cir. 2014); 20 U.S.C. § 1415(i)(2)(A)).    “There are four

exceptions to the exhaustion requirement: (1) exhaustion would

be futile or inadequate; (2) the issue presented is purely a

legal question; (3) the administrative agency cannot grant

relief; and (4) exhaustion would cause severe or irreparable

harm.”   Id.   “The party seeking to be excused from exhaustion

                                  8
bears the burden of establishing an exception.”    Id.

     Administrative exhaustion under the IDEA is required even

for non-IDEA claims, such as ADA and Section 504 claims, “where

the plaintiff seeks relief that can be obtained under the IDEA.”

Batchelor v. Rose Tree Media School Dist., 759 F.3d 266, 272 (3d

Cir. 2014).   “This provision bars plaintiffs from circumventing

[the] IDEA's exhaustion requirement by taking claims that could

have been brought under IDEA and repackaging them as claims

under some other statute - e.g., section 1983, section 504 of

the Rehabilitation Act, or the ADA.”   Id.   Absent the

application of any exceptions, all of a plaintiff’s claims made

pursuant to the IDEA require exhaustion, as do any claims

asserted under Section 504 and the ADA, if they seek relief that

is available under the IDEA.   Id.

     1.   Plaintiffs’ individual claims

     Plaintiffs argue that exhaustion is not required because

several of their counts (five through seven) are based on the

ALJ’s denial of their motions, and the decisions on those issues

by the ALJ have reached their final resolution in the

administrative process, thus causing them to be ripe for appeal.

Those counts concern the ALJ’s May 1, 2018 decision denying

Plaintiffs’ motion to amend the due process complaint, motion

for IEEs, and motion to strike MTBOE’s improper references to

prior due process proceedings.

                                 9
     The Court does not find Plaintiffs’ argument persuasive.

First, Plaintiffs’ dissatisfaction with how the ALJ has ruled on

their various motions cannot give rise to piecemeal appeals over

evidentiary and similar issues during the administrative hearing

process such that Plaintiffs are excused from proceeding through

the administrative process to finality.   Accepting Plaintiffs’

arguments on this score would render exhaustion a nullity.    See

D.C. v. Freehold Regional High School Board of Education, 2018

WL 6649745, at *3 (D.N.J. Dec. 18, 2018) (“[T]he futility

exception only applies where a plaintiff is unable to obtain his

or her requested relief due to some administrative defect; the

futility exception is not meant to apply to a plaintiff who

merely disagrees with the ALJ’s decision.”); L.V. ex rel. G.V.

v. Montgomery Twp. Sch. Dist. Bd. of Educ., 2013 WL 2455967, at

*4 (D.N.J. 2013) (“Mere disagreement with the outcome of an

ALJ’s interim decisions in the administrative hearing process is

insufficient to satisfy the futility exception.”); H.A. v.

Teaneck Bd. Of Educ., 2010 WL 891830, at *5 (D.N.J. 2010)

(“Piecemeal appeal of issues in a single case to a federal court

is most often inefficient and ineffective.”).

     Second, the futility exception does not apply where, as

here: a) Plaintiffs have not previously utilized the IDEA

administrative process on this particular due process claim, b)

the factual record is not fully developed and evidentiary issues

                               10
are not resolved, c) damages is not the only remaining issue and

d) and the IDEA administrative process is in fact able to

provide a suitable remedy for the primary harm alleged – J.A.’s

denial of FAPE by MTBOE.    Batchelor, 759 F.3d at 281.

     “Exhaustion serves the purpose of developing the record for

review on appeal, encouraging parents and the local school

district to work together to formulate an IEP for a child's

education, and allowing the education agencies to apply their

expertise and correct their own errors.”      Batchelor, 759 F.3d at

275 (citations omitted).    “The advantages of awaiting completion

of the administrative hearings are particularly weighty in

Disabilities Education Act cases.     That process offers an

opportunity for state and local agencies to exercise discretion

and expertise in fields in which they have substantial

experience.   These proceedings thus carry out congressional

intent and provide a means to develop a complete factual record.

The administrative hearings generally will produce facts and

opinions relevant to the very same issues presented to the court

by plaintiffs.”    Id. (citations omitted).

      The purpose of the exhaustion requirement is directly

relevant here.    Plaintiffs may have advanced some claims that

relate to the allegedly flawed administrative process, discussed

in the next section, but Plaintiffs’ ultimate concern as it

pertains to J.A. is whether MTBOE has provided or will provide

                                 11
J.A. with FAPE – i.e., “an educational program reasonably

calculated to enable [J.A.] to make progress appropriate in

light of [J.A.’s] circumstances.”      E.P. v. North Arlington Board

of Education, 2019 WL 1423782, at *2 (D.N.J. 2019) (quoting

Endrew F. v. Douglas Cty. Sch. Dist. RE–1, 137 S. Ct. 988, 1001

(2017)) (other citation omitted).      The substantive issues

related to J.A.’s FAPE remain pending and unresolved by the

administrative process, and the administrative process is

exactly where the determination of J.A.’s FAPE should be fully

resolved in the first instance. 3

       Plaintiffs’ individual claims regarding the ongoing due

process complaints at the administrative level must be dismissed

because Plaintiffs must exhaust their administrative remedies

for the underlying IDEA and related ADA and Section 504 claims

regarding the alleged denial of a FAPE to J.A. 4


3 The fact that Plaintiffs seek monetary damages in addition to
other relief does not free them from the obligation to exhaust
administrative remedies. Batchelor v. Rose Tree Media Sch.
Dist., 759 F.3d 266, 276–77 (3d Cir. 2014); see also J.L. by and
through Leduc v. Wyoming Valley West School District, 722 F.
App’x 190, 194 (3d Cir. 2018) (requesting money damages is not
dispositive because (1) the complaint did not seek money damages
exclusively, (2) district courts are empowered to grant relief
beyond that requested, and (3) money damages may sometimes be
awarded as reimbursement).

4   As the U.S. Supreme Court recently explained:

       Section 1415(l) requires that a plaintiff exhaust the
       IDEA's procedures before filing an action under the ADA,
       the Rehabilitation Act, or similar laws when (but only
                                  12
     2.    Plaintiffs’ class action claims

     Plaintiffs have asserted putative class action claims based

for their contention that NJDOE’s system for resolving special

education disputes in the State of New Jersey violates the IDEA

by systemically and routinely violating the rights of all class

members.   Plaintiffs argue that the futility exception applies

to their class action claims because the administrative process

cannot provide them with the relief they seek – (1) that

Defendants comply with federal law and regulations and provide a

final decision rendered within 45 days after the end of the 30-

day resolution period, and (2) that hearing officers are

properly qualified.   Plaintiffs argue, by way of their personal



     when) her suit “seek[s] relief that is also available”
     under the IDEA. We first hold that to meet that statutory
     standard, a suit must seek relief for the denial of a FAPE,
     because that is the only “relief” the IDEA makes
     “available.” We next conclude that in determining whether
     a suit indeed “seeks” relief for such a denial, a court
     should look to the substance, or gravamen, of the
     plaintiff's complaint . . . . [Section] 1415(l)'s
     exhaustion rule hinges on whether a lawsuit seeks relief
     for the denial of a free appropriate public education. If
     a lawsuit charges such a denial, the plaintiff cannot
     escape § 1415(l) merely by bringing her suit under a
     statute other than the IDEA.

Fry v. Napoleon Community Schools, 137 S. Ct. 743, 752, 754
(U.S. 2017); see also J.L. by and through Leduc v. Wyoming
Valley West School District, 722 F. App’x 190, 194 (3d Cir.
2018) (“J.L.’s own allegations and claims placed the denial of a
FAPE in this central role, and he cannot negate this fact simply
by omitting educational redress from his prayer for relief.”).
                                13
example, that because at the time they filed their complaint 383

days would have passed since the end of the 30-day resolution

period, it would be futile to return to the administrative

process as that process can never effect compliance with the 45

Day Rule once it has been violated.   Moreover, Plaintiffs argue

that their claims regarding hearing officer qualifications

cannot be rectified at the administrative level as part of their

individual due process complaint.

     The Court agrees with Plaintiffs that their systemic claims

fall within an exception to the exhaustion requirement set forth

above.

     First, with regard to Plaintiffs’ claims for Defendants’ 45

Day Rule violation, the regulations provide the following:

     •   Federal law

     Timelines and convenience of hearings and reviews.

          (a) The public agency must ensure that not later than
     45 days after the expiration of the 30 day period under §
     300.510(b), or the adjusted time periods described in §
     300.510(c) –

           (1)   A final decision is reached in the hearing; and

          (2) A copy of the decision is mailed to each of the
     parties.

          (b) The SEA must ensure that not later than 30 days
     after the receipt of a request for a review –

           (1) A final decision is reached in the review; and

          (2) A copy of the decision is mailed to each of the
     parties.

                                 14
          (c) A hearing or reviewing officer may grant specific
     extensions of time beyond the periods set out in paragraphs
     (a) and (b) of this section at the request of either party.

          (d) Each hearing and each review involving oral
     arguments must be conducted at a time and place that is
     reasonably convenient to the parents and child involved.

34 C.F.R. § 300.515.

     •   New Jersey state law

     Due process hearings

          (j) A final decision shall be rendered by the
     administrative law judge not later than 45 calendar days
     after the conclusion of the resolution period described in
     (h)2, 4 and 5 above unless specific adjournments are
     granted by the administrative law judge in response to
     requests by either party to the dispute.

N.J.A.C. 6A:14-2.7.

     Plaintiffs relate that in 2016, the New Jersey Special

Education Practitioners (“NJSEP”) created a task force to study

the State of New Jersey’s compliance with the 45 Day Rule.    The

NJSEP 45 Day Report found that, despite the federal and state

law requirements that special education cases brought pursuant

to IDEA should be decided within 45 days after the 30-day

resolution period, on average such cases took three hundred

twelve (312) days to be adjudicated.   The 45 Day Report found

New Jersey was noncompliant dating back to 2011, and the NJSEP

called upon those with authority to take immediate action to

rectify noncompliance.   Plaintiffs claim that no such steps to

remedy noncompliance have been taken to date.   (Docket No. 1 at

                                15
17-18.)

     Plaintiffs claim that the state Defendants have failed to

ensure that procedural requirements guaranteeing parents the

opportunity to present a due process complaint and receive a

prompt resolution of the dispute within the statutory time frame

are available and enforced.   Plaintiffs claim that by selecting

OAL as the body to handle special education disputes, the state

Defendants knew or should have known that its system for

resolving special education disputes was flawed ab initio, and

that the OAL could never comply with the 45 Day Rule.   (Docket

No. 1 at 30-31.)

     With regard to the qualifications of a hearing officer, the

regulations provide:

     A hearing officer conducting a special education due
     process hearing “shall, at a minimum not be (I) an employee
     of the State educational agency or the local educational
     agency involved in the education or care of the child; or
     (II) a person having a personal or professional interest
     that conflicts with the person’s objectivity in the
     hearing.”

20 U.S.C. § 1415(f)(3)(A)(i).

     A special education due process hearing officer “shall, at
     a minimum possess knowledge of, and the ability to
     understand, the provisions of this chapter, Federal and
     State regulations pertaining to this chapter, and legal
     interpretations of this chapter by Federal and State
     courts; possess the knowledge and ability to conduct
     hearings in accordance with appropriate, standard legal
     practice; and possess the knowledge and ability to render
     and write decisions in accordance with appropriate,
     standard legal practice.”

                                16
20 U.S.C. §§ 1415(f)(3)(A)(ii) – (iv).

     Plaintiffs claim that NJDOE’s decision to use the OAL as

the adjudicative body to resolve special education disputes has

resulted in a denial of FAPE to children with disabilities and

their families because the State of New Jersey suffers from a

systemic design flaw.    More specifically, Plaintiffs claim that

the since the OAL has a limited number of ALJs, those ALJs

assigned have little or no training in special education law,

and lack jurisdiction to award all forms of relief under special

education laws, NJDOE knew or should have known that its system

for resolving special education disputes through the OAL was

flawed ab initio.

     Moreover, Plaintiffs claim that even though the ALJs are

not technically employees of the NJDOE, the ALJs are employees

of the OAL, an executive branch agency like the NJDOE, and

because the budget and salaries of NJDOE and OAL employees are

subparts of and determined by the larger budget of the executive

branch, they are beholden to the same pot of money.   Plaintiffs

allege that this creates a personal and professional interest

that conflicts with the ALJ’s objectivity in a special education

due process hearing.    (Docket No. 1 at 33.)

     Plaintiffs further claim that most of the ALJs assigned to

special education cases by the OAL in New Jersey do not have


                                 17
special training in nor possess knowledge of the provisions of

IDEA.   Further, by its own admission, the OAL, as an executive

branch agency instead of a judicial branch court, does not have

jurisdiction to render interpretations of, or conduct hearings

in special education cases in accordance with, standard legal

practice.   As a result, Plaintiffs claim that they are harmed by

this lack of expertise in special education law and an

adjudicative process of limited jurisdiction.   (Id. at 34-35.)

     For both alleged violations, Plaintiffs contend that

NJDOE’s systemic violations of the IDEA, as distinguished from

their claims arising from their particular due process

complaint, have caused Plaintiffs – and all others similarly

situated – harm and seek an array of equitable and legal

remedies.   Precedent in this Circuit establishes that a

plaintiff asserting claims of this kind need not exhaust those

claims administratively.   “In the IDEA § 1415 context,

plaintiffs may [] be excused from the pursuit of administrative

remedies where they allege systemic legal deficiencies and,

correspondingly, request system-wide relief that cannot be

provided (or even addressed) through the administrative

process.”   Beth V. by Yvonne V. v. Carroll, 87 F.3d 80, 89 (3d

Cir. 1996).

     Unlike Plaintiffs’ individual claims concerning J.A.’s due

process complaints, Plaintiffs’ claims for violations of the 45

                                18
    Day Rule and hearing officer qualifications are not subject to

    the exhaustion requirement.   Plaintiffs’ claims allege two

    systemic defects perpetrated by the state Defendants, and those

    alleged defects cannot be redressed through the administrative

    process, which is the very process Plaintiffs challenge. 5    These

    are the two key elements for the application of the narrow

    exception to the exhaustion rule in IDEA cases.   See, e.g., Beth

    V. by Yvonne V., 87 F.3d at 89 (“The plaintiffs' claim in this

    case is, in essence, that the safeguards to ensure timely and

    adequate resolution of complaints that were the object of the

    DOE regulations requiring complaint resolution procedures have

    failed on a system-wide basis and thus the sufficiency of the

    state's complaint procedures itself must be challenged.      Their

    claim may contain elements of one or more of the recognized

    exceptions to exhaustion.”) (citing Mrs. W. v. Tirozzi, 832 F.2d

    748, 756-57 (2d Cir. 1987) (waiving IDEA exhaustion requirement

    for plaintiffs who challenged adequacy of state's complaint

    resolution procedures under 42 U.S.C. § 1983 where plaintiffs

    alleged that violations were “unable to be addressed at the due

    process hearings provided in Connecticut” and that the hearing




5 It is hard to imagine that any particular ALJ would declare
himself or herself unqualified to hear a dispute assigned to
them by the OAL nor would it be within their mortal powers to
turn back the clock after 45 days had passed without a decision
on the merits in a particular case.
                                   19
officer lacked the authority to provide system-wide relief);

1985 House Report at 7 (no exhaustion required where “an agency

has adopted a policy or pursued a practice of general

applicability that is contrary to the law”)); T.R. v. School

District of Philadelphia, 223 F. Supp. 3d 321, 330 (E.D. Pa.

2016) (finding that the complaint properly alleged a systemic

legal deficiency theory that the school district interferes with

the ability of LEP students with disabilities to receive a FAPE

and that the school district adhered to a system-wide policy of

inaction, such that dismissal of the plaintiffs’ putative class

action for failure to exhaust was not warranted); M.G. v. New

York City Dept. of Educ., 15 F. Supp. 3d 296, 305 (S.D.N.Y.

2014) (finding that exhaustion was not required in a case were

the plaintiffs argued that “exhaustion should be excused for

Y.T. on the basis of lengthy administrative delays. Under the

applicable federal regulations, IHOs have forty-five days to

issue a final decision, while SROs have thirty.   Here, the Y.T.

plaintiffs filed their notice of appeal on March 25, 2013, and

the case was fully briefed by July.   Yet a decision still has

not been issued almost six months later.   Plaintiffs have

provided evidence that, as of July 2013, the SRO system had a

backlog of over 230 cases, some of which had been pending for

over 300 days.”); cf. M.M. v. Paterson Board of Education, 736 F

App’x 317, 320 (3d Cir. 2018) (Beth V. by Yvonne V., 87 F.3d at

                              20
    89) (other citation omitted) (finding that because plaintiffs

    did not make claims of systemic deficits or demonstrate that the

    administrative process was unable to provide an appropriate

    remedy for the harms alleged, plaintiffs were required to

    exhaust their administrative remedies).

        This finding does not, however, fully resolve the current

procedural tangle caused by Plaintiffs’ filing of two complaints

and the tactical decision to combine exhausted and unexhausted

causes of action in the same complaint.       In an apparent attempt

to offer a solution, Plaintiffs have moved for leave to file an

amended complaint to add two additional families – the L.S.

Family and the R.M. Family - as additional proposed class

representatives for their claims regarding the 45 Day Rule. 6

Plaintiffs also seek to join these additional families to their

claims for hearing officer deficiencies.




6 Plaintiffs’ proposed amended complaint relates: “On September
20, 2018, ALJ Buono held a status conference call in the L.S.
Family OAL Case and set hearing dates of April 29, 2019, April
30, 2019, May 1, 2019, and May 2, 2019, all of which are in
excess of two hundred eighty-nine (289) days from the end of the
resolution period.” (Docket No. 25-1 at 37.) “On January 7,
2019, ALJ Frick held a status conference call in the R.M. Family
OAL Case and set hearing dates of May 14, 2019, June 24, 2019,
June 26, 2019, and June 28, 2019, all of which are in excess of
one hundred thirty-eight (138) days from the end of the
resolution period.” (Id. at 42.) Plaintiffs’ proposed amended
complaint adds the L.S. Family and R.M. Family to the class
action claims only, and they do not advance any claims related
to those families’ due process complaints, which appear to be
ongoing and unexhausted.
                                  21
     The Court will grant Plaintiffs’ motion to amend.   In doing

so, the Court recognizes that Defendants have raised a series of

defenses centering on whether the three named families have

standing to challenge - or stated differently are proper class

representatives regarding – the 45 Day Rule.   Procedures for

adjournments are nuanced and it appears clear that not every

proceeding – and even perhaps most proceedings – that extends

beyond 45 days violates federal law. 7


     7 As noted supra, the IDEA and related state regulations
require that a final decision shall be rendered by the
administrative law judge not later than 45 calendar days after
the conclusion of the resolution period. However, the
regulations further provide that the 45-day deadline may be
extended at the request of either party. 34 C.F.R. § 300.515
(“A hearing or reviewing officer may grant specific extensions
of time beyond the periods set out in paragraphs (a) and (b) of
this section at the request of either party.”); N.J.A.C. 6A:14-
2.7 (providing that a decision must be issued within 45 days
“unless specific adjournments are granted by the administrative
law judge in response to requests by either party to the
dispute.”). For reasons that are unclear, Plaintiffs originally
limited their class to any person who did not request one or
more adjournments that exceeded 60 days (Docket No. 1 at 16),
but in their proposed amended complaint, Plaintiffs plead that
any person who requested one or more adjournments that exceeded
30 days is excluded from the class (Docket No. 25-1 at 18). The
Court questions, however, whether a person who seeks an
extension, regardless of length, or a person who is subject to a
procedurally proper extension sought at the other party’s
request, regardless of length, is a person who has standing to
challenge the 45 Day Rule. See Neale v. Volvo Cars of North
America, LLC, 794 F.3d 353, 359 (3d Cir. 2015) (“In the context
of a class action, Article III must be satisfied ‘by at least
one named plaintiff.’”); De Vito v. Liquid Holdings Group, Inc.,
2018 WL 6891832, at *14 (D.N.J. 2018) (“When a question of
standing is raised in a putative class action, ‘named plaintiffs
who represent a class must allege and show that they personally
have been injured, not that injury has been suffered by other,
                                22
     On balance, and to promote the orderly consideration of

Plaintiffs’ systemic claims, the Court deems it best to deny the

state Defendants’ motion in that regard without prejudice

pending Plaintiffs’ submission of an amended class action

complaint consistent with this Opinion, applicable pleading

standards and jurisdictional constraints.   In sum, the Court

will order the following:

     (1)   Plaintiffs’ claims against MTBOE and the state

     Defendants regarding J.A.’s individual due process

     complaints will be dismissed for failure to exhaust

     administrative remedies (Count Five - APPEAL PURSUANT TO 20

     U.S.C. § 1415(i) against Defendants MTBOE, ALJ Wilson –

     Motion to Amend DP Complaint; Count Six - APPEAL PURSUANT

     TO 20 U.S.C. § 1415(i) against Defendants MTBOE, ALJ Wilson

     – Motion for IEEs; Count Seven - APPEAL PURSUANT TO 20

     U.S.C. § 1415(i) against Defendants MTBOE, ALJ Wilson –

     Motion to Strike; Count Eight – DENIAL OF FAPE against

     MTBOE; Count Nine – VIOLATION OF § 504 against MTBOE; Count

     Ten – VIOLATION OF ADA against MTBOE; Count Eleven –




unidentified members of the class to which they belong and which
they purport to represent.’” (quoting Lewis v. Casey, 518 U.S.
343, 357 (1996))). If the IDEA suffers from a failure to
require an adjudication by a date certain after adjournments are
sought and obtained it is likely the fix for such a problem is a
legislative one and beyond the authority of this Court.


                                23
     VIOLATION OF NJLAD against MTBOE); 8

     (2)   Plaintiffs’ putative class action claims against the

     state Defendants for their alleged violations of the 45 Day

     Rule and for their claim that hearing officers are not

     properly qualified may proceed (Count One – CLASS ACTION –

     SYSTEMIC VIOLATION OF THE 45 DAY RULE AS A DENIAL OF FAPE

     against Defendants NJDOE, Repollet, OAL, and ALJ Wilson;

     Count Two – CLASS ACTION - SYSTEMIC VIOLATION OF HEARING

     OFFICER QUALIFICATIONS against Defendants NJDOE, Repollet,

     OAL, and ALJ Wilson; Count Three – CLASS ACTION –

     DELCARATORY JUDGMENT against Defendants NJDOE, Repollet,

     OAL, and ALJ Wilson; Count Four - CLASS ACTION - VIOLATION

     OF PLAINTIFFS’ RIGHTS UNDER 42 U.S.C. § 1983 against

     Defendants NJDOE, Repollet, OAL, and ALJ Wilson); and

     (3)   Plaintiffs may file an amended class action complaint

     to include the additional named class members; but

     (4)   Plaintiffs shall only advance claims on behalf of

     individuals who have the proper standing to advance such

     claims; 9 and


8 The Court notes that this finding appears to be applicable to
Plaintiffs’ subsequent case, Civil Action 18-14838. The Court
will leave this issue to the parties to raise in that action.

9 Amendments to pleadings are governed by Federal Civil Procedure
Rule 15, which provides that the Court “should freely give leave
when justice so requires.” Fed. R. Civ. P. 15(a)(2). An
amendment is permitted in the absence of undue delay, bad faith,
                                24
     (5)   The state Defendants retain their right to challenge

     Plaintiffs’ amended complaint by way of a renewed motion to

     dismiss on any grounds not resolved in this Opinion.



     An appropriate Order will be entered.



Date: April 19, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




dilatory motive, unfair prejudice, or futility of amendment.
Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002)
(citing Foman v. Davis, 371 U.S. 178, 182 (1962)). As noted by
the court in T.R. v. School District of Philadelphia, 223
F.Supp.3d 321, 330 (E.D. Pa. 2016), “[i]t is certainly possible
that a developed record may not establish Plaintiffs' systemic
legal deficiency theory. However, at this stage, the
Complaint’s allegations must be accepted as true and, viewed in
this light, there are adequate allegations of a systemic
violation of the IDEA.” This Court echoes that finding here.
                                25
